   Case 1:19-cv-06558-VMS Document 27 Filed 01/28/20 Page 1 of 2 PageID #: 79


                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF NEW YORK


 NADEZDA STEELE-WARRICK, individually                       Hon. Frederic Block
 and on behalf of all others similarly situated,
                                                            CASE 1:19-cv-06558-FB-VMS
                            Plaintiff
             vs.
                                                            AFFIDA VIT IN SUPPORT OF
 MICROGENICS CORPORATION AND                                MOTION TO ADMIT COUNSEL
 THERMO FISHER SCIENTIFIC INC.,                             PROHACVICE

                            Defendarits


        I, Alexander W. Hsu, being duly swom, hereby depose and say as follows:

         1.        I am an associate with the law firm of Bowman and Brooke LLP.

        2.         I submit this declaration in support of my motion for admission to practice pro hac

                   vice in the above-captioned case.

        3.         As shown in the Certificate of Good Standing annexed hereto, I am a member in

                   good standing of the bar of the state of Minnesota.

        4.         There are no pending disciplinary proceedings against me in any state or federal

                   court.

        5.         I have not been convicted of a felony.

        6.         I have not been censured, suspended, disbarred, or denied admission or readmission

                   by any court.

        7.         My Minnesota attomey registration number is: 0399275.

        8.         Wherefore, your affiant respectfully requests that he be permitted to appear as

                   counsel and advocate pro hac vice in case 1 :19-cv-06558-FB-VMS for Defendants

                   Microgenics Corporation and Thermo Fisher Scientific Inc.

                   I declare under penalty of perjury that the foregoing is true and correct.


21977892v1
   Case 1:19-cv-06558-VMS Document 27 Filed 01/28/20 Page 2 of 2 PageID #: 80



Executed on January 28, 2020


                                                      Alexander W. Hsu,Esq.
                                                      BOWMAN AND BROOKE LLP
                                                      150 South Fifth Street, Suite 3000
                                                      Minneapolis, MN 55402
                                                      Alexander.Hsu@bowmanandbrooke.cotn
                                                      Telephone:(612) 339-8682

Subscribed to and sworn before me
This 28th day of January, 20202.

                                                      KELLY M. MILLS
                                                   Notary Public - Minnesota
                                                   My Commission Expires
                                                      January 31, 2020
N c tary/►' ublic



                                 CERTIFICATE OF SERVICE

        Ihereby certify that on the 28th day of January 2020, the foregoing document was filed

electronically, and service of this filing will be made on all ECF-registered counsel by operation

of the Court's electronic filing system and/or electronic mail as required by the local rules of the

United States District Court for the Eastern District of New York.


                                                        /s/ Alexander W. Hsu
                                                       Alexander W. Hsu, Esq.




                                                  2
21977892v1
